Citation Nr: 1020726	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-38 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970, and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the Veteran's claim for 
service connection for PTSD.

In June 2007, the Board remanded the claim for further 
development.


FINDING OF FACT

Inasmuch as the RO, in a May 2010 rating decision, granted 
service connection for PTSD, the claim of entitlement to 
service connection for PTSD is now moot.


CONCLUSION OF LAW

Having rendered the claim of entitlement to service 
connection for PTSD moot, the claim is dismissed.  38 
U.S.C.A. § 7105 (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Subsequent to the June 2007 remand, further development was 
accomplished, and based on such development, the RO, in a May 
2010 rating decision, granted service connection for PTSD.  
Since the Veteran has already been awarded service connection 
for PTSD by the RO, his claim of entitlement to service 
connection for PTSD before the Board is rendered moot and 
will be dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims has recently held that when a claimant makes 
a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this 
case, however, the Veteran and his representative have 
specifically argued that the Veteran has PTSD and relates it 
to service.  There is no evidence that the Veteran has any 
other acquired psychiatric disability which is related to 
service.  In fact, the examiner of the August 2008 VA 
"PTSD" examination indicated that there is no evidence of 
clinical depression, and it appears that the Veteran's 
anxiety-type symptoms are a part of his PTSD diagnosis.  


ORDER

The claim of entitlement to service connection for PTSD is 
dismissed as moot.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


